DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Preliminary Amendment
Applicant’s preliminary amendment filed 8/24/2021 has been entered. The claims 1-3 and 5-9 have been amended. The claim 4 has been cancelled. The claims 10-15 have been newly added. The claims 1-3 and 5-15 are pending in the current application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dasari et al. US-PGPUB No. 2019/0392262 (hereinafter Dasari) in view of Schindler et al. US-PGPUB No. 2019/0107490 (hereinafter Schindler); 
With office notices gleaned from disclosures of 
Gu et al. US-PGPUB No. 2008/0226148 (hereinafter Gu); Jung et al. US-PGPUB No. 2019/0340455 (hereinafter Jung) and Al-Hamouz et al. US-PGPUB No. 2016/0117845 (hereinafter Al-Hamouz). 
Re Claim 1: 

a computer connected to a camera and a user terminal, wherein the computer is configured to (e.g., Dasari teaches at Paragraph 0031 an image collector 202 collects images of food item for analysis and at Paragraph 0066 that the handheld computing device includes a camera 1210…3D goggles 1206 may capture images within the inspector’s view…computer 1110 may send output to any of the devices 1202-1212…return results for display on smart glasses 1204 so that the inspector is alerted to either pass or discard the item within the inspector’s view): 
obtain image data of a subject captured by the camera (e.g., Dasari teaches at Paragraph 0031 an image collector 202 collects images of food item for analysis); 
convert the image data to image data from which a type of contamination is easily recognized (Dasari teaches at Paragraph 0037 converting the pixel representations from RGB to HSV and at Paragraph 0040 that the amount of red in the image pixels is determined and pixels having a sufficiently red hue as determined by a threshold comparison are determined and used to generate red mask 702 and the threshold values in HSV space may be [0 7 150] through [15, 250 255] to capture the indicated reddish pixels. A decay color region in HSV space may be defined by exemplary threshold region to capture yellowish pixels and a hue of 20 to 30 may be considered to be yellowish); 
find a contaminated region in the image data in accordance with the type of contamination based on a hue value of every pixel in the image data that is converted (Dasari teaches Paragraph 0039 that the percentage of the image that is occupied by decay section 612 can be used as a parameter for determining damage…while pixels in decay section 612 will remain approximately the same color…whether the pixel changes color can give an indication as to whether it corresponds to either a seed or decay section. 
Dasari teaches at Paragraph 0037 converting the pixel representations from RGB to HSV and at Paragraph 0040 that the amount of red in the image pixels is determined and pixels having a sufficiently red hue as determined by a threshold comparison are determined and used to generate red mask 702 and the threshold values in HSV space may be [0 7 150] through [15, 250 255] to capture the indicated reddish pixels. A decay color region in HSV space may be defined by exemplary threshold region to capture yellowish pixels and a hue of 20 to 30 may be considered to be yellowish). 
Dasari at least suggests the claim limitation:  
generate contamination-related information in which the contaminated region is highlighted in accordance with the type of contamination so that the type of contamination can be identified in the image data (Dasari teaches at Paragraph 0037 converting the pixel representations from RGB to HSV and at Paragraph 0040 that the amount of red in the image pixels is determined and pixels having a sufficiently red hue as determined by a threshold comparison are determined and used to generate red mask 702 and the threshold values in HSV space may be [0 7 150] through [15, 250 255] to capture the indicated reddish pixels. A decay color region in HSV space may be defined by exemplary threshold region to capture yellowish pixels and a hue of 20 to 30 may be considered to be yellowish. 
Dasari teaches at Paragraph 0048 determining which images are to be classified as damage bruised or as damage decayed using HSV data and at Paragraph 0049 that the percent of the pixels falling into the yellow definition is compared with a threshold to determine whether the damage is bruising or decay and at Paragraph 0052 that HSV region boundaries may specify thresholds for defining yellow); and 
output the contamination-related information to the user terminal (Dasari teaches at Paragraph 0066 that the handheld computing device includes a camera 1210…3D goggles 1206 may capture images within the inspector’s view…computer 1110 may send output to any of the devices 1202-1212…return results for display on smart glasses 1204 so that the inspector is alerted to either pass or discard the item within the inspector’s view).  
Schindler teaches generate contamination-related information in which the contaminated region is highlighted in accordance with the type of contamination so that the type of contamination can be identified in the image data (Schindler teaches at Paragraph 0060 that the user interface for showing contamination may be presented on a tablet and at Paragraph 0077 upon the display is an augmented reality type display which shows an overlay of the contaminated areas upon the normal scene seen by the camera and at Paragraph 0083 that the CPU displays a near real-time view of a user’s hands with any detected contaminant highlighted. 
Schindler teaches at Paragraph 0057 that example embodiments can indicates the presence of pathogenic bacteria by using visible light fluorescent spectroscopy to detect multiple enzymes and at Paragraph 0067 that the images will be overlaid to indicate the location of the contamination. Schindler teaches at Paragraph 0059 that a hardware and software based contamination detection computer system can be access and at Paragraph 0071 that FIG. 11 includes the image frame processing and threshold-ing that determine which pixels contain contamination and which images should be recorded and at Paragraph 0077 upon the display is an augmented reality type display which shows an overlay of the contaminated areas upon the normal scene seen by the camera); and 
output the contamination-related information to the user terminal (Schindler teaches at Paragraph 0060 that the user interface for showing contamination may be presented on a tablet and at Paragraph 0077 upon the display is an augmented reality type display which shows an overlay of the contaminated areas upon the normal scene seen by the camera and at Paragraph 0083 that the CPU displays a near real-time view of a user’s hands with any detected contaminant highlighted). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Schindler with respect to scanning a target area for contamination detection and outputting and highlighting the contamination region to have modified the output of Dasari to have displayed the highlighted contaminated region on a user terminal. One of the ordinary skill in the art would have been motivated to have visualized the contamination region in the highlighted area. 

Additionally, contamination detection and display has been well-known in the art. Schindler’s contamination region detection can be modified using a hue color pixel detection algorithm of Gu. It would have been obvious to have applied to the contamination region detection using the hue color pixels according to Gu to have modified Schindler’s contamination detection algorithm. One of the ordinary skill in the art would have been motivated to use applied the contamination region detection using the HSV color pixels as opposed to the RGB color pixels. 

generate contamination-related information in which the contaminated region is highlighted in accordance with the type of contamination so that the type of contamination can be identified in the image data (Gu teaches at Paragraph 0033-0040 that the contamination area is the gray area in the image of FIGS. 16b and 16d….the contamination detection algorithm is used to detect a hue color cluster that discriminates between cervix and background…to classify the image pixels into background and cervix…the hue color feature is used to characterize the color of the pixels); and 
output the contamination-related information to the user terminal (Gu teaches at Paragraph 0017 that a region of interest is then located within the image using an image classification algorithm and at Paragraph 0033-0040 that the contamination area is the gray area in the image of FIGS. 16b and 16d….the contamination detection algorithm is used to detect a hue color cluster that discriminates between cervix and background…to classify the image pixels into background and cervix…the hue color feature is used to characterize the color of the pixels).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Gu of the contamination detection using the hue color cluster to have modified the contamination detection algorithm of Dasari and Schindler to have provided the highlighted contaminated region using the hue component of the pixels. One of the ordinary skill in the art would have been motivated to have visualized the contamination region in the highlighted area. 

Under BRI of outputting the contamination-related information to the user terminal as the information may corresponds to an identification region relating to the detected/removed contamination, Jung teaches the claim limitation:  
generate contamination-related information in which the contaminated region is highlighted in accordance with the type of contamination so that the type of contamination can be identified in the image data (Jung shows that the contaminated region is highlighted in the image. Jung teaches at Paragraph 0078-0079 that the image analyzer 501 may identify contrast of the plurality of pixels…may perform an image-processing operation for identifying ta least one contaminant included in the image…the contamination determiner 503 may identify at least one contaminant included in the image…may determine whether the display is contaminated…may determine the type, location, and size of the identified contaminant and at FIG. 13 and Paragraph 0194-0198 that the contaminant is masked…the processor may identify a part corresponding to at least one contaminant as a mask region and at Paragraph 0080 that the contamination processor 505 may display content related to a method of removing the identified contaminant from the display of the electronic device); and 
output the contamination-related information to the user terminal (Jung teaches at Paragraph 0078-0079 that the image analyzer 501 may identify contrast of the plurality of pixels…may perform an image-processing operation for identifying ta least one contaminant included in the image…the contamination determiner 503 may identify at least one contaminant included in the image…may determine whether the display is contaminated…may determine the type, location, and size of the identified contaminant and at FIG. 13 and Paragraph 0194-0198 that the contaminant is masked…the processor may identify a part corresponding to at least one contaminant as a mask region and at Paragraph 0080 that the contamination processor 505 may display content related to a method of removing the identified contaminant from the display of the electronic device).  
With respect to identifying the contamination region, Al-Hamouz teaches at Paragraph 0008 that the dirty area is identified and at Paragraph 0030 that the hue color image of insulators is more representative to the contamination on the insulator surface and hence it is used in extracting features and at Paragraph 0034 that image features are of major importance in identification and analysis of regions in an image and at Paragraph 0041 that two groups of features were extracted from each hue segmented insulator image in order to represent the level of contamination on insulator surface. This identification of the contamination region of Al-Hamouz may be incorporated into Jung to have identified the contamination region. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have identified the contaminated region using the image features. One of the ordinary skill in the art would have been motivated to have detected the contamination region.
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have performed the contamination detection algorithm according to Jung FIG. 13 and/or Hamouz Paragraph 0041 using the image pixel color features to have modified detection algorithm of Dasari and Schindler to have displayed the contaminated region 
Re Claim 10: 
The claim 10 is in parallel with the claim 1 in a method form. The claim 10 is subject to the same rationale of rejection as the claim 1. 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the computer is configured to: obtain first image data of a preceding time and second image data of a subsequent time after the preceding time; find the contaminated region in the second image data; generate the contamination-related information including the first image data and the second image data; and highlight the contaminated region in the second image data in the contamination-related information. 
Schindler/Jung teaches the claim limitation:  
that the computer is configured to: obtain first image data of a preceding time and second image data of a subsequent time after the preceding time; find the contaminated region in the second image data; generate the contamination-related information including the first image data and the second image data; and highlight the contaminated region in the second image data in the contamination-related information (Schindler teaches at Paragraph 0094 that it may have the ability to detect multiple contamination points at one time, or to take multiple images and process them to indicate various sources of contamination. Schindler teaches at Paragraph 0060 that the user interface for showing contamination may be presented on a tablet and at Paragraph 0077 upon the display is an augmented reality type display which shows an overlay of the contaminated areas upon the normal scene seen by the camera and at Paragraph 0083 that the CPU displays a near real-time view of a user’s hands with any detected contaminant highlighted. 
Jung teaches at FIG. 10 and Paragraph 0171-0177 that a plurality of images are acquired so that the masking image is updated and the contaminant in the image is identified. 
Jung teaches at Paragraph 0078-0079 that the image analyzer 501 may identify contrast of the plurality of pixels…may perform an image-processing operation for identifying ta least one contaminant included in the image…the contamination determiner 503 may identify at least one contaminant included in the image…may determine whether the display is contaminated…may determine the type, location, and size of the identified contaminant and at FIG. 13 and Paragraph 0194-0198 that the contaminant is masked…the processor may identify a part corresponding to at least one contaminant as a mask region and at Paragraph 0080 that the contamination processor 505 may display content related to a method of removing the identified contaminant from the display of the electronic device).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have identified and highlighted the contaminant in the image according to Schindler Paragraph 0094 and Jung FIG. 13 to have modified the display of the contaminated region of the image of Dasari FIG. 6 and FIG. 13 to have displayed the contaminated region on a mobile device based on the scanned images. One of the ordinary skill in the art would have been motivated to have highlighted the contaminated region as the identified region. 
Re Claim 11: 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the information providing system is configured to identify and highlight a type of contamination.
Schindler/Jung teaches the claim limitation:  
that the information providing system is configured to identify and highlight a type of contamination (
Schindler teaches at Paragraph 0011 that the software correlates specific locations and types of contamination within its field of view. Schindler teaches at Paragraph 0094 that it may have the ability to detect multiple contamination points at one time, or to take multiple images and process them to indicate various sources of contamination. Schindler teaches at Paragraph 0060 that the user interface for showing contamination may be presented on a tablet and at Paragraph 0077 upon the display is an augmented reality type display which shows an overlay of the contaminated areas upon the normal scene seen by the camera and at Paragraph 0083 that the CPU displays a near real-time view of a user’s hands with any detected contaminant highlighted. 
Jung teaches at FIG. 10 and Paragraph 0171-0177 that a plurality of images are acquired so that the masking image is updated and the contaminant in the image is identified. 
Jung teaches at Paragraph 0078-0079 that the image analyzer 501 may identify contrast of the plurality of pixels…may perform an image-processing operation for identifying ta least one contaminant included in the image…the contamination determiner 503 may identify at least one contaminant included in the image…may determine whether the display is contaminated…may determine the type, location, and size of the identified contaminant and at FIG. 13 and Paragraph 0194-0198 that the contaminant is masked…the processor may identify a part corresponding to at least one contaminant as a mask region and at Paragraph 0080 that the contamination processor 505 may display content related to a method of removing the identified contaminant from the display of the electronic device).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have identified and highlighted the contaminant in the image according to Schindler Paragraph 0011 and/or Jung FIG. 13 to have modified the display of the contaminated region of the image of Dasari FIG. 6 and FIG. 13 to have displayed the contaminated region on a mobile device. One of the ordinary skill in the art would have been motivated to have highlighted the contaminated region as the identified region. 
Re Claim 12: 
The claim 12 is in parallel with the claim 3 in a method form. The claim 12 is subject to the same rationale of rejection as the claim 3. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the information providing system is configured to highlight the type of contamination to allow for identification by adjusting saturation.
Schindler/Jung teaches the claim limitation:  
that the information providing system is configured to highlight the type of contamination to allow for identification by adjusting saturation (Schindler teaches at Paragraph 0082 that the filter material being chosen to selectively pass the detection wavelength of the appropriate pathogen or contaminant and at Paragraph 0086 that LED bank 4210 is activated and the CPU displays a near real-time view of a user’s hands or other object placed there-below with any detected contaminant highlighted. It is noted when the contaminant is highlighted, the saturation component of the contaminant pixel is adjusted. 
Schindler teaches at Paragraph 0011 that the software correlates specific locations and types of contamination within its field of view. Schindler teaches at Paragraph 0094 that it may have the ability to detect multiple contamination points at one time, or to take multiple images and process them to indicate various sources of contamination. Schindler teaches at Paragraph 0060 that the user interface for showing contamination may be presented on a tablet and at Paragraph 0077 upon the display is an augmented reality type display which shows an overlay of the contaminated areas upon the normal scene seen by the camera and at Paragraph 0083 that the CPU displays a near real-time view of a user’s hands with any detected contaminant highlighted. 
Jung teaches at FIG. 10 and Paragraph 0171-0177 that a plurality of images are acquired so that the masking image is updated and the contaminant in the image is identified. 
Jung teaches at Paragraph 0078-0079 that the image analyzer 501 may identify contrast of the plurality of pixels…may perform an image-processing operation for identifying ta least one contaminant included in the image…the contamination determiner 503 may identify at least one contaminant included in the image…may determine whether the display is contaminated…may determine the type, location, and size of the identified contaminant and at FIG. 13 and Paragraph 0194-0198 that the contaminant is masked…the processor may identify a part corresponding to at least one contaminant as a mask region and at Paragraph 0080 that the contamination processor 505 may display content related to a method of removing the identified contaminant from the display of the electronic device).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have identified and highlighted the contaminant in the image according to Schindler Paragraph 0086 and/or Jung FIG. 13 to have modified the display of the contaminated region of the image of Dasari FIG. 6 and FIG. 13 to have displayed the contaminated region on a mobile device. One of the ordinary skill in the art would have been motivated to have highlighted the contaminated region as the identified region. 
Re Claim 13: 
The claim 13 is in parallel with the claim 5 in a method form. The claim 13 is subject to the same rationale of rejection as the claim 5. 

Re Claim 7: 
Dasari et al. US-PGPUB No. 2019/0392262 (hereinafter Dasari) teaches an information providing system that provides information related to contamination of a drain pan of an air conditioner, the information providing system comprising: 
a computer connected to a camera and a user terminal, wherein the computer is configured to (e.g., Dasari teaches at Paragraph 0031 an image collector 202 collects images of food item for analysis and at Paragraph 0066 that the handheld computing device includes a camera 1210…3D goggles 1206 may capture images within the inspector’s view…computer 1110 may send output to any of the devices 1202-1212…return results for display on smart glasses 1204 so that the inspector is alerted to either pass or discard the item within the inspector’s view): 
obtain image data of a subject captured by the camera 
e.g., Dasari teaches at Paragraph 0031 an image collector 202 collects images of food item for analysis); 
find a contaminated region in the image data (Dasari teaches at Paragraph 0037 converting the pixel representations from RGB to HSV and at Paragraph 0040 that the amount of red in the image pixels is determined and pixels having a sufficiently red hue as determined by a threshold comparison are determined and used to generate red mask 702 and the threshold values in HSV space may be [0 7 150] through [15, 250 255] to capture the indicated reddish pixels. A decay color region in HSV space may be defined by exemplary threshold region to capture yellowish pixels and a hue of 20 to 30 may be considered to be yellowish. 
Dasari teaches Paragraph 0039 that the percentage of the image that is occupied by decay section 612 can be used as a parameter for determining damage…while pixels in decay section 612 will remain approximately the same color…whether the pixel changes color can give an indication as to whether it corresponds to either a seed or decay section. 
Dasari teaches at Paragraph 0037 converting the pixel representations from RGB to HSV and at Paragraph 0040 that the amount of red in the image pixels is determined and pixels having a sufficiently red hue as determined by a threshold comparison are determined and used to generate red mask 702 and the threshold values in HSV space may be [0 7 150] through [15, 250 255] to capture the indicated reddish pixels. A decay color region in HSV space may be defined by exemplary threshold region to capture yellowish pixels and a hue of 20 to 30 may be considered to be yellowish). 
Dasari at least suggests the claim limitation:  
generate contamination-related information in which the contaminated region is highlighted in the image data (Dasari teaches at Paragraph 0048 determining which images are to be classified as damage bruised or as damage decayed using HSV data and at Paragraph 0049 that the percent of the pixels falling into the yellow definition is compared with a threshold to determine whether the damage is bruising or decay and at Paragraph 0052 that HSV region boundaries may specify thresholds for defining yellow); and 
Dasari teaches at Paragraph 0066 that the handheld computing device includes a camera 1210…3D goggles 1206 may capture images within the inspector’s view…computer 1110 may send output to any of the devices 1202-1212…return results for display on smart glasses 1204 so that the inspector is alerted to either pass or discard the item within the inspector’s view).  
Schindler teaches generate contamination-related information in which the contaminated region is highlighted in accordance with the type of contamination so that the type of contamination can be identified in the image data (Schindler teaches at Paragraph 0060 that the user interface for showing contamination may be presented on a tablet and at Paragraph 0077 upon the display is an augmented reality type display which shows an overlay of the contaminated areas upon the normal scene seen by the camera and at Paragraph 0083 that the CPU displays a near real-time view of a user’s hands with any detected contaminant highlighted. 
Schindler teaches at Paragraph 0057 that example embodiments can indicates the presence of pathogenic bacteria by using visible light fluorescent spectroscopy to detect multiple enzymes and at Paragraph 0067 that the images will be overlaid to indicate the location of the contamination. Schindler teaches at Paragraph 0059 that a hardware and software based contamination detection computer system can be access and at Paragraph 0071 that FIG. 11 includes the image frame processing and threshold-ing that determine which pixels contain contamination and which images should be recorded and at Paragraph 0077 upon the display is an augmented reality type display which shows an overlay of the contaminated areas upon the normal scene seen by the camera); 
calculate a failure probability in a predetermined future period based on the image data of the subject; generate the contamination-related information including the failure probability and highlighting which the failure probability is highlighted when the failure probability is greater than a predetermined probability (Schindler teaches at Paragraph 0086 that the CPU displays a near real-time view of the user’s hands within any detected contaminant highlighted. If the CPU detects more contaminant than a permissible threshold, a “Failure” message is displayed upon the screen and LED 4120 is illuminated with red light and the user is urged to wash their hands again and repeat the scanning/drying process and at Paragraph 0090 that the CPU actively begins reading the scene as recorded by the camera…the CPU displays upon the screen the areas where the contaminant is present. If the total quantity of contaminant is below the allowable threshold, the screen and LEDS 5320 and 5330 communicate said information to the user and unlock the door and at Paragraph 0095 that implementation of palm scanning for tracking of users and therefore the contaminants associated with multiple images of the users’ hands at times can be detected) and 
output the contamination-related information to the user terminal (Schindler teaches at Paragraph 0060 that the user interface for showing contamination may be presented on a tablet and at Paragraph 0077 upon the display is an augmented reality type display which shows an overlay of the contaminated areas upon the normal scene seen by the camera and at Paragraph 0083 that the CPU displays a near real-time view of a user’s hands with any detected contaminant highlighted). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Schindler with respect to scanning a target area for contamination detection and outputting and highlighting the contamination region to have modified the output of Dasari to have displayed the highlighted contaminated region on a user terminal. One of the ordinary skill in the art would have been motivated to have visualized the contamination region in the highlighted area. 

Additionally, contamination detection and display has been well-known in the art. Schindler’s contamination region detection can be modified using a hue color pixel detection algorithm of Gu. It would have been obvious to have applied to the contamination region detection using the hue color pixels according to Gu to have modified Schindler’s contamination detection algorithm. One of the ordinary skill in the art would have been motivated to use applied the contamination region detection using the HSV color pixels as opposed to the RGB color pixels. 
Gu et al. US-PGPUB No. 2008/0226148 (hereinafter Gu) implicitly teaches the claim limitation: 
generate contamination-related information in which the contaminated region is highlighted in the image data and output the contamination-related information to the user terminal (
Gu teaches at Paragraph 0017 that a region of interest is then located within the image using an image classification algorithm and at Paragraph 0033-0040 that the contamination area is the gray area in the image of FIGS. 16b and 16d….the contamination detection algorithm is used to detect a hue color cluster that discriminates between cervix and background…to classify the image pixels into background and cervix…the hue color feature is used to characterize the color of the pixels).  
Schindler’s contamination region detection can be modified using a hue color pixel detection algorithm of Gu. It would have been obvious to have applied to the contamination region detection using the hue color pixels according to Gu to have modified Schindler’s contamination detection algorithm. One of the ordinary skill in the art would have been motivated to use applied the contamination region detection using the HSV color pixels as opposed to the RGB color pixels. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Gu of the contamination detection using the hue color cluster to have modified the contamination detection algorithm of Dasari and Schindler to have provided the highlighted contaminated region using the hue component of the pixels. One of the ordinary skill in the art would have been motivated to have visualized the contamination region in the highlighted area. 

Jung et al. US-PGPUB No. 2019/0340455 (hereinafter Jung)/Al-Hamouz et al. US-PGPUB No. 2016/0117845 (hereinafter Al-Hamouz) teaches the claim limitation:  
generate contamination-related information in which the contaminated region is highlighted in the image data and output the contamination-related information to the user Jung teaches at Paragraph 0044 the images processed may be masked and a set of approximately 150 images were used and decision tree 800 achieved accuracy results of 95% for undamaged versus damaged classification and at Paragraph 0052 a color value threshold may be a minimum mean red value threshold for defining damage and HSV region boundaries may specify thresholds for defining yellow and a decay region size threshold may define a percent yellow number for use in classifying damage as decay. Jung teaches at Paragraph 0052 a color value threshold may be a minimum mean red value threshold for defining damage and HSV region boundaries may specify thresholds for defining yellow and a decay region size threshold may define a percent yellow number for use in classifying damage as decay. 
Jung teaches at Paragraph 0078-0079 that the image analyzer 501 may identify contrast of the plurality of pixels…may perform an image-processing operation for identifying ta least one contaminant included in the image…the contamination determiner 503 may identify at least one contaminant included in the image…may determine whether the display is contaminated…may determine the type, location, and size of the identified contaminant and at FIG. 13 and Paragraph 0194-0198 that the contaminant is masked…the processor may identify a part corresponding to at least one contaminant as a mask region and at Paragraph 0080 that the contamination processor 505 may display content related to a method of removing the identified contaminant from the display of the electronic device. 
Al-Hamouz teaches at Paragraph 0008 that the dirty area is identified and at Paragraph 0030 that the hue color image of insulators is more representative to the contamination on the insulator surface and hence it is used in extracting features and at Paragraph 0034 that image features are of major importance in identification and analysis of regions in an image and at Paragraph 0041 that two groups of features were extracted from each hue segmented insulator image in order to represent the level of contamination on insulator surface).  
Schindler’s contamination region detection can be modified using a contrast color pixel detection algorithm of Jung/Al-Hamouz. It would have been obvious to have applied to the contamination region detection using the contrast color pixels according to Jung/Al-Hamouz to have modified Schindler’s contamination detection algorithm. One of the ordinary skill in the art would have been motivated to use applied the contamination region detection using the contrast color pixels as opposed to the RGB color pixels.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have performed the contamination detection algorithm according to Jung FIG. 13 and/or Hamouz Paragraph 0041 using the image pixel color features to have modified detection algorithm of Dasari and Schindler to have displayed the contaminated region on a mobile device based on the highlighted detected contamination region. One of the ordinary skill in the art would have been motivated to have highlighted the contaminated region as the identified region. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dasari et al. US-PGPUB No. 2019/0392262 (hereinafter Dasari) in view of Schindler et al. US-PGPUB No. 2019/0107490 (hereinafter Schindler); Chen et al. US-PGPUB No. 2017/0184393 (hereinafter Chen); 
With office notices gleaned from disclosures of 
Gu et al. US-PGPUB No. 2008/0226148 (hereinafter Gu); Jung et al. US-PGPUB No. 2019/0340455 (hereinafter Jung) and Al-Hamouz et al. US-PGPUB No. 2016/0117845 (hereinafter Al-Hamouz). 

Dasari et al. US-PGPUB No. 2019/0392262 (hereinafter Dasari) teaches an information providing system that provides information related to contamination of a drain pan of an air conditioner, the information providing system comprising: a computer connected to a camera and a user terminal, wherein the computer is configured to 
 (e.g., Dasari teaches at Paragraph 0031 an image collector 202 collects images of food item for analysis and at Paragraph 0066 that the handheld computing device includes a camera 1210…3D goggles 1206 may capture images within the inspector’s view…computer 1110 may send output to any of the devices 1202-1212…return results for display on smart glasses 1204 so that the inspector is alerted to either pass or discard the item within the inspector’s view): 
obtain image data of a subject captured by the camera 
 (e.g., Dasari teaches at Paragraph 0031 an image collector 202 collects images of food item for analysis); 
find a contaminated region in the image data 
 (Dasari teaches at Paragraph 0037 converting the pixel representations from RGB to HSV and at Paragraph 0040 that the amount of red in the image pixels is determined and pixels having a sufficiently red hue as determined by a threshold comparison are determined and used to generate red mask 702 and the threshold values in HSV space may be [0 7 150] through [15, 250 255] to capture the indicated reddish pixels. A decay color region in HSV space may be defined by exemplary threshold region to capture yellowish pixels and a hue of 20 to 30 may be considered to be yellowish. 
Dasari teaches Paragraph 0039 that the percentage of the image that is occupied by decay section 612 can be used as a parameter for determining damage…while pixels in decay section 612 will remain approximately the same color…whether the pixel changes color can give an indication as to whether it corresponds to either a seed or decay section. 
Dasari teaches at Paragraph 0037 converting the pixel representations from RGB to HSV and at Paragraph 0040 that the amount of red in the image pixels is determined and pixels having a sufficiently red hue as determined by a threshold comparison are determined and used to generate red mask 702 and the threshold values in HSV space may be [0 7 150] through [15, 250 255] to capture the indicated reddish pixels. A decay color region in HSV space may be defined by exemplary threshold region to capture yellowish pixels and a hue of 20 to 30 may be considered to be yellowish). 
Dasari at least suggests the claim limitation:  
generate contamination-related information in which the contaminated region is highlighted in the image data (Dasari teaches at Paragraph 0048 determining which images are to be classified as damage bruised or as damage decayed using HSV data and at Paragraph 0049 that the percent of the pixels falling into the yellow definition is compared with a threshold to determine whether the damage is bruising or decay and at Paragraph 0052 that HSV region boundaries may specify thresholds for defining yellow); and 
calculate an air pollution level in a predetermined future period based on the image data of the subject; generate the contamination-related information including the air pollution level and in which the air pollution level is highlighted when the air pollution level is greater than an upper limit value; and output the contamination-related information to the user terminal (Dasari teaches at Paragraph 0066 that the handheld computing device includes a camera 1210…3D goggles 1206 may capture images within the inspector’s view…computer 1110 may send output to any of the devices 1202-1212…return results for display on smart glasses 1204 so that the inspector is alerted to either pass or discard the item within the inspector’s view).  
Schindler teaches generate contamination-related information in which the contaminated region is highlighted in accordance with the type of contamination so that the type of contamination can be identified in the image data (Schindler teaches at Paragraph 0060 that the user interface for showing contamination may be presented on a tablet and at Paragraph 0077 upon the display is an augmented reality type display which shows an overlay of the contaminated areas upon the normal scene seen by the camera and at Paragraph 0083 that the CPU displays a near real-time view of a user’s hands with any detected contaminant highlighted. 
Schindler teaches at Paragraph 0057 that example embodiments can indicates the presence of pathogenic bacteria by using visible light fluorescent spectroscopy to detect multiple enzymes and at Paragraph 0067 that the images will be overlaid to indicate the location of the contamination. Schindler teaches at Paragraph 0059 that a hardware and software based contamination detection computer system can be access and at Paragraph 0071 that FIG. 11 includes the image frame processing and threshold-ing that determine which pixels contain contamination and which images should be recorded and at Paragraph 0077 upon the display is an augmented reality type display which shows an overlay of the contaminated areas upon the normal scene seen by the camera); 
calculate an Schindler teaches at Paragraph 0086 that the CPU displays a near real-time view of the user’s hands within any detected contaminant highlighted. If the CPU detects more contaminant than a permissible threshold, a “Failure” message is displayed upon the screen and LED 4120 is illuminated with red light and the user is urged to wash their hands again and repeat the scanning/drying process and at Paragraph 0090 that the CPU actively begins reading the scene as recorded by the camera…the CPU displays upon the screen the areas where the contaminant is present. If the total quantity of contaminant is below the allowable threshold, the screen and LEDS 5320 and 5330 communicate said information to the user and unlock the door and at Paragraph 0095 that implementation of palm scanning for tracking of users and therefore the contaminants associated with multiple images of the users’ hands at times can be detected) and 
output the contamination-related information to the user terminal (Schindler teaches at Paragraph 0060 that the user interface for showing contamination may be presented on a tablet and at Paragraph 0077 upon the display is an augmented reality type display which shows an overlay of the contaminated areas upon the normal scene seen by the camera and at Paragraph 0083 that the CPU displays a near real-time view of a user’s hands with any detected contaminant highlighted). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Schindler with respect to scanning a target area for contamination detection and outputting and highlighting the contamination region to have modified the output of Dasari to have displayed the highlighted contaminated region on a user terminal. One of the ordinary skill in the art would have been motivated to have visualized the contamination region in the highlighted area. 

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have captured images with air pollutants to have identified air pollution level according to Chen to have modified Schindler’s images of surfaces with contaminant. One of the ordinary skill in the art would have been motivated to have captured images of ducts with air pollutants to have identified air pollution level. One of the ordinary skill in the art would have identified various type of contaminants by capturing the images of objects including ducts, surfaces of equipment, surfaces of human objects etc. 

Additionally, contamination detection and display has been well-known in the art. Schindler’s contamination region detection can be modified using a hue color pixel detection algorithm of Gu. It would have been obvious to have applied to the contamination region detection using the hue color pixels according to Gu to have modified Schindler’s contamination detection algorithm. One of the ordinary skill in the art would have been motivated to use applied the contamination region detection using the HSV color pixels as opposed to the RGB color pixels. 
Gu et al. US-PGPUB No. 2008/0226148 (hereinafter Gu) implicitly teaches the claim limitation: 
generate contamination-related information in which the contaminated region is highlighted in the image data and output the contamination-related information to the user terminal (
Gu teaches at Paragraph 0017 that a region of interest is then located within the image using an image classification algorithm and at Paragraph 0033-0040 that the contamination area is the gray area in the image of FIGS. 16b and 16d….the contamination detection algorithm is used to detect a hue color cluster that discriminates between cervix and background…to classify the image pixels into background and cervix…the hue color feature is used to characterize the color of the pixels).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Gu of the contamination detection using the hue color cluster to have modified the contamination detection algorithm of Dasari and Schindler to have provided the highlighted contaminated region using the hue component of the pixels. One of the ordinary skill in the art would have been motivated to have visualized the contamination region in the highlighted area. 
Jung/Al-Hamouz teaches the claim limitation:  
generate contamination-related information in which the contaminated region is highlighted in the image data and output the contamination-related information to the user terminal (Jung teaches at Paragraph 0044 the images processed may be masked and a set of approximately 150 images were used and decision tree 800 achieved accuracy results of 95% for undamaged versus damaged classification and at Paragraph 0052 a color value threshold may be a minimum mean red value threshold for defining damage and HSV region boundaries may specify thresholds for defining yellow and a decay region size threshold may define a percent yellow number for use in classifying damage as decay. 
Jung teaches at Paragraph 0052 a color value threshold may be a minimum mean red value threshold for defining damage and HSV region boundaries may specify thresholds for defining yellow and a decay region size threshold may define a percent yellow number for use in classifying damage as decay. 
Jung teaches at Paragraph 0078-0079 that the image analyzer 501 may identify contrast of the plurality of pixels…may perform an image-processing operation for identifying ta least one contaminant included in the image…the contamination determiner 503 may identify at least one contaminant included in the image…may determine whether the display is contaminated…may determine the type, location, and size of the identified contaminant and at FIG. 13 and Paragraph 0194-0198 that the contaminant is masked…the processor may identify a part corresponding to at least one contaminant as a mask region and at Paragraph 0080 that the contamination processor 505 may display content related to a method of removing the identified contaminant from the display of the electronic device. 
Al-Hamouz teaches at Paragraph 0008 that the dirty area is identified and at Paragraph 0030 that the hue color image of insulators is more representative to the contamination on the insulator surface and hence it is used in extracting features and at Paragraph 0034 that image features are of major importance in identification and analysis of regions in an image and at Paragraph 0041 that two groups of features were extracted from each hue segmented insulator image in order to represent the level of contamination on insulator surface).  
Schindler’s contamination region detection can be modified using a contrast color pixel detection algorithm of Jung/Al-Hamouz. It would have been obvious to have applied to the contamination region detection using the contrast color pixels according to Jung/Al-Hamouz to have modified Schindler’s contamination detection algorithm. One of the ordinary skill in the art would have been motivated to use applied the contamination region detection using the contrast color pixels as opposed to the RGB color pixels.  
. 

Claims 6, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dasari et al. US-PGPUB No. 2019/0392262 (hereinafter Dasari) in view of Schindler et al. US-PGPUB No. 2019/0107490 (hereinafter Schindler); Heskee III US-PGPUB No. 2015/0330913 (hereinafter Heskee); 
With office notices gleaned from disclosures of 
Gu et al. US-PGPUB No. 2008/0226148 (hereinafter Gu); Jung et al. US-PGPUB No. 2019/0340455 (hereinafter Jung); Al-Hamouz et al. US-PGPUB No. 2016/0117845 (hereinafter Al-Hamouz). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the information providing system is configured to: form a contamination chart indicating a change in a contaminant amount with respect to elapsed time based on image data of the subject captured at different times; generate the contamination-related information including the contamination chart and a threshold value of the contaminant amount 
Schindler at least suggests the claim limitation that the information providing system is configured to: form a contamination chart indicating a change in a contaminant amount with respect to elapsed time based on image data of the subject captured at different times; generate the contamination-related information including the contamination chart and a threshold value of the contaminant amount indicating when to perform cleaning; and highlight a time point at which the contaminant amount reaches the threshold value of the contamination in the contamination chart (Schindler teaches at Paragraph 0086 that the CPU displays a near real-time view of the user’s hands within any detected contaminant highlighted. If the CPU detects more contaminant than a permissible threshold, a “Failure” message is displayed upon the screen and LED 4120 is illuminated with red light and the user is urged to wash their hands again and repeat the scanning/drying process and at Paragraph 0090 that the CPU actively begins reading the scene as recorded by the camera…the CPU displays upon the screen the areas where the contaminant is present. If the total quantity of contaminant is below the allowable threshold, the screen and LEDS 5320 and 5330 communicate said information to the user and unlock the door and at Paragraph 0095 that implementation of palm scanning for tracking of users and therefore the contaminants associated with multiple images of the users’ hands at times can be detected). 

Heskee further teaches the claim limitation that 
the information providing system is configured to: form a contamination chart indicating a change in a contaminant amount with respect to elapsed time based on image data of the subject captured at different times; generate the contamination-related information including the Heskee teaches at Paragraph 0054 that the scanner 110 intelligently determines the times at which a single speckle count or a multi-resolution speckle count series may be performed…images may be captured and speckle counts may be computed and at Paragraph 0056 when subsequent speckle counts deviate from the clean state sufficiently the scanner 100 may determine that it is in a dirty state…an increase in speckle counts at a predetermined size scale can indicate that the scanner 110 is in a dirty state). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a continuous monitoring/scanning of the object to have provided the contaminant region on the image when the contaminant level reaches a threshold amount. One of the ordinary skill in the art would have cleaned the object when the contaminant level reaches a threshold amount. 

Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the information providing system is configured to: obtain image data of an additional subject which differs from the subject captured by a camera; form a contamination chart indicating a change in a contaminant amount with respect to elapsed time based on image data of the additional subject captured at different times; generate the contamination-related information including a chart that shows both of the contamination chart for the subject and the contamination chart for the additional subject with a common time axis; and highlight the contamination chart for the subject in the contamination-related information. 
Schindler teaches at Paragraph 0086 that the CPU displays a near real-time view of the user’s hands within any detected contaminant highlighted. If the CPU detects more contaminant than a permissible threshold, a “Failure” message is displayed upon the screen and LED 4120 is illuminated with red light and the user is urged to wash their hands again and repeat the scanning/drying process and at Paragraph 0090 that the CPU actively begins reading the scene as recorded by the camera…the CPU displays upon the screen the areas where the contaminant is present. If the total quantity of contaminant is below the allowable threshold, the screen and LEDS 5320 and 5330 communicate said information to the user and unlock the door and at Paragraph 0095 that implementation of palm scanning for tracking of users and therefore the contaminants associated with multiple images of the users’ hands at times can be detected). 
Heskee further teaches the claim limitation that 
the information providing system is configured to: obtain image data of an additional subject which differs from the subject captured by a camera; form a contamination chart indicating a change in a contaminant amount with respect to elapsed time based on image data of the additional subject captured at different times; generate the contamination-related information Heskee teaches at Paragraph 0054 that the scanner 110 intelligently determines the times at which a single speckle count or a multi-resolution speckle count series may be performed…images may be captured and speckle counts may be computed and at Paragraph 0056 when subsequent speckle counts deviate from the clean state sufficiently the scanner 100 may determine that it is in a dirty state…an increase in speckle counts at a predetermined size scale can indicate that the scanner 110 is in a dirty state). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a continuous monitoring/scanning of the object to have provided the contaminant region on the image when the contaminant level reaches a threshold amount. One of the ordinary skill in the art would have cleaned the object when the contaminant level reaches a threshold amount. 

Re Claim 14: 
The claim 14 is in parallel with the claim 6 in a method form. The claim 14 is subject to the same rationale of rejection as the claim 6. 
Re Claim 15: 
The claim 15 is in parallel with the claim 9 in a method form. The claim 15 is subject to the same rationale of rejection as the claim 9. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613